DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/22/2021 has been considered by the examiner.  The submission is in compliance with the provisions of 37 CFR 1.97.

Allowable Subject Matter
Claims 1 - 18 are allowed.
The following is an examiner's statement of reasons for allowance:
	Regarding independent claim 1, the prior art of record fails to teach or fairly suggest a plurality of separate signal processing circuits configured to receive the pixel signal, each separate signal processing circuit including a separate and distinct row decoder and a separate and distinct column decoder, wherein the plurality of separate signal processing circuits are physically separated from each other, wherein a common reference clock is configured to supply to the plurality of separate signal processing circuits, and wherein the pixel circuit overlaps the plurality of separate signal processing circuits; in combination with other elements of the claim.

Regarding claims 2 - 6, claims 2 – 6 are allowed as being dependent from allowed independent claim 1.

Regarding independent claim 7, the prior art of record fails to teach or fairly suggest a plurality of separate signal processing circuits configured to receive the pixel signal, each separate signal processing circuit including a separate and distinct row decoder and a separate and distinct column decoder, wherein the plurality of separate signal processing circuits are physically separated from each other, wherein a common reference clock is configured to supply to the plurality of separate signal processing circuits, and wherein the pixel circuit overlaps the plurality of separate signal processing circuits; in combination with other elements of the claim.

Regarding claims 8 - 12, claims 8 - 12 are allowed as being dependent from allowed independent claim 7.

Regarding independent claim 13, the prior art of record fails to teach or fairly suggest a plurality of separate signal processing circuits configured to receive the pixel signal, each separate signal processing circuit including a separate and distinct row decoder and a separate and distinct column decoder, wherein the plurality of separate signal processing circuits are physically separated from each other, wherein a common reference clock is configured to supply to the plurality of separate signal processing circuits, and wherein the pixel circuit overlaps the plurality of separate signal processing circuits; in combination with other elements of the claim.

Regarding claims 14 - 18, claims 14 - 18 are allowed as being dependent from allowed independent claim 13.

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Miwa (US PgPub No. 2006/0256064) teaches common voltage applied to pixels and overlapping surfaces.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/USMAN A KHAN/
Usman Khan
04/26/2022Primary Examiner, Art Unit 2696